317 F.3d 227
TULARE COUNTY, et al., Appellants,v.George W. BUSH, in his official capacity as President of the United States of America, et al., Appellees.Natural Resources Defense Council, et al., Intervenors.
No. 01-5376.
United States Court of Appeals, District of Columbia Circuit.
Filed On: February 4, 2003.

BEFORE: GINSBURG, Chief Judge, and EDWARDS, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL, GARLAND, Circuit Judges, and WILLIAMS, Senior Circuit Judge.

PER CURIAM
ORDER

1
Upon consideration of the petition for rehearing en banc, and the absence of a request by any member of the court for a vote, it is


2
ORDERED that the petition be denied.*

Statement of the Panel

3
PER CURIAM: Contrary to Tulare County's argument, the court examined the complaint against a no more rigorous standard of pleading than that of Fed.R.Civ.P. 8(a). The court affirmed the district court's dismissal, for example, of Count III of the complaint because it contained no factual allegations that any part of the Monument lacked scientific or historical value. The allegation that Sequoia groves comprise only six percent of the Monument might well have been sufficient if the President had identified only Sequoia groves for protection, but he did not; the Proclamation covered natural resources present throughout the Monument area. It was therefore incumbent upon Tulare County to allege that some part of the Monument did not, in fact, contain natural resources that the President sought to protect. That, and nothing more, is what led the court to conclude that the complaint did not identify improperly designated lands "with sufficient particularity."



Notes:


*
 A separate statement of the panel is attached